DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
Election/Restrictions
Applicant elected with traverse of Group I and Species A in the reply filed on 03/05/2021.
Claims 15-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 7 and 13 are withdrawn as being drawn to a nonelected species per the discussion in the interview on 05/13/2021. In the reply filed 7/13/2021 and the reply filed on 01/19/2022, applicant withdrew claim 7 but failed to withdraw claim 13 directed to the same nonelected species. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/05/2021. Applicant is respectfully requested to correct the claim identifier for claim 13 to indicate it is withdrawn from consideration.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gap formed  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In [0039] the specification recites “A gap or spacing may exist between the lower surface 220 of the edge ring 228 and the conductive sleeve 210” (emphasis added).  Throughout the specification, 220 is repeatedly used to designate the upper surface and the lower surface is repeatedly designated with 222. Applicant is kindly requested to correct this .
Appropriate correction is required.
Claim Interpretation
The independent claims 1 and 9 have been amended to recited both that the edge ring is disposed on the top surface of the substrate support and “a gap formed between the lower surface of the edge ring and the sleeve”. Examiner contacted applicant’s representative on 12/24/2022 to conduct an interview to discuss the interpretation of this limitation. Applicant’s representative indicated that the limitation was intended such that the gap is simultaneous with the edge ring being disposed on the top surface of the substrate support. This interpretation is consistent with the instant specification [0039] indicating that the gap exists rather than being a gap that is formed as a ring is raised or lowered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4, 8-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (prev. presented US2016/0211166) in view of Kenworthy (prev. presented US 2017/0133283) and US 2020/0395195 of Sanchez et al., hereinafter Sanchez.
Regarding claim 1, Yan teaches a plasma processing chamber (abstract, Fig 9) comprising: a chamber body having a plurality of walls (502 Fig 9) defining an internal volume [0058]; a substrate support assembly disposed within the internal volume (506 
Regarding claim 2, Kenworthy as applied in the combination teaches the sensor (168) detects erosion ([0018] the change is weight is due to erosion) and both 
Regarding claim 4, Kenworthy as applied in the combination teaches the sensor is a displacement sensor [0018].
Regarding claim 5, Yan teaches multiple actuators (80) may be used including 2, 3, 4 or more [0052]. Kenworthy demonstrates at least 2 sensors (Fig 1, note a sensor behind the substrate support, connected to block 172 also). In the combination as applied, the sensor actuator of Kenworthy replaces each actuator of Yan. Therefore, the combination teaches a second and third sensor.
Regarding claim 6, Yan teaches the actuators as positioned uniformly around the edge [0052]. In the combination as applied, the sensor actuator of Kenworthy replaces each actuator of Yan. Therefore, the combination teaches equidistant spacing of the three sensors.
Regarding claim 8, Kenworth as applied in the combination teaches the sensor includes a flexible member (168 Fig 2A-C, it is a piezoelectric which is flexible) and a deflection of the flexible member corresponds to the metric indicative of erosion of the ring [0018-0019].
Regarding independent claim 9 and dependent claim 12, Yan in view of Kenworthy and Sanchez remains as applied to the analogous limitations of claims 1-2 and 4 above.
Regarding claim 10, Kenworthy as applied in the combination teaches the sensor (168) detects erosion ([0018] the change is weight is due to erosion) and both 
Regarding claim 14, Kenworth as applied in the combination teaches the sensor includes a flexible member (168 Fig 2A-C, it is a piezoelectric which is flexible) and a deflection of the flexible member corresponds to the metric indicative of erosion of the ring [0018-0019].
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Kenworthy and Sanchez as applied to claims 2 and 10 above, and further in view of Yoon (prev. presented US 2001/0196625).
Regarding claim 3 and 11, Yan in view of Kenworthy and Sanchez remains as applied to claims 2 and 10. Yan fails to teach a plasma screen. Kenworthy teaches a plasma screen (402 Fig 4) but teaches a different ring arrangement and thus fails to teach the limitations regarding the upper surface of the screen and the through holes at the outer periphery with the sensor position of the embodiment of Fig 3-5 and 7-8. In the same field of endeavor of a plasma processing apparatus, Yoon teaches a plasma screen (32 Fig 1) coupled to the outer periphery of the substrate support (Fig 1, 32 is coupled to the outer periphery of 20), having an upper screen surface (shown not numbered, upper surface of 32 Fig 1) having a plurality of orifices extending therethrough (322, 324, 326 Fig 1 and [0036]) and the upper surface of the plasma screen is parallel to the top surface of the substrate support (Fig 1) [0036]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yan and the embodiment of Kenworthy of Fig 3-5 and 7-8 to include the . 
Response to Arguments
Applicant's arguments filed 01/19/2022, hereinafter reply, have been fully considered but they are not persuasive. Applicant’s arguments (reply p 8-10) argue about the non-obviousness of modifying Kenworthy to include the sleeve of Yan. This is moot in view of the new grounds of rejection in which Yan is modified to include the sensor and actuator piezoelectric transducer of Kenworthy in place of the piezoelectric actuator of Yan. Such a combination addresses the raised concerns about how or if the sleeve of Yan modifies the substrate support of Kenworthy. Therefore, applicant’s prior arguments are moot. It is noted that Yan demonstrates several ways of incorporating the actuator including a vertical structure into the sleeve (see Fig 7-8). Therefore, the arguments that a person of ordinary skill in the art would not be able to combine the teachings is not persuasive. The amendment regarding a gap (reply p11) has been addressed by the new rejection above including Sanchez.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0213758 teaches a lift pin in a sleeve (724 with a gap between the edge ring (852) and the sleeve (724) (all Fig 8B). US 2011/0180983 teaches a gap between the edge ring and the sleeve (Fig 1B). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716